Title: From George Washington to Major General Charles Lee, 21 November 1776
From: Washington, George
To: Lee, Charles



Dear General
Hackinsack [N.J.] November 21. 1776.

It must be painful to you as well as to us to have no News to send you but of a melancholy Nature. Yesterday Morning the Enemy landed a large Body of Troops below Dobb’s Ferry & advanced very rapidly to the Fort called by your Name. I immediately went over & as the Fort was not tenable on this side & we in a narrow Neck of Land the passes out of wch the Enemy were attempting to sieze directed the Troops consisting of Bealls, Heards[,] the Remainder of Ewing’s Brigades & some other Parts of broken Regiments to move over to the West Side of Hackinsack River. A Considerable Quantity of Stores & some Artillery have fallen into their Hands—We have no Account of their Movements this Morning. But as this Country is almost a dead Flat, we have not an intrenching Tool, & not above 3000 Men, & they much broken & dispirited not only with our ill Success but the Loss of their Tents & Baggage; I have resolved to avoid any Attack tho by so doing I must leave a very fine Country open to their Ravages, or a plentiful Store House, from which they will draw voluntary Supplies.
Your Favour of the 19th is just come to Hand—I approve of your

Step with Respect to the Rhode Island Officers, as I am unacquainted with their Merits, I was obliged to leave the Determination of this Matter much to Gen. Greene hoping I confess that he would make an Arrangement acceptable to his Countrymen—however I am well satisfied with what you have done & must leave it upon that Footing.
With Respect to your Situation I am very much at a Loss what now to determine, there is such a Change of Circumstances since the Date of your Letter as seems to call for a Change of Measures. Your Post undoubtedly will answer some important Purposes, but whether so many or so great as your Removal is well worthy of Consideration—You observe it prevents a fine fertile Country affording them Supplies—but now they have one much more so & more contiguous—They have already traversed a Part of that Country leaving little behind them: is it probable they will return—if not the Distance must be too great in Winter Time to render it effectually serviceable—Upon the whole therefore I am of Opinion & the Gentlemen about me concur in it that the publick Interest requires your coming over to this Side with the Continental Troops—leaving Fellows & Wadsworths Brigades to take Care of the Stores during their Short Stay at the Expiration of which I suppose they will set out home.
My Reasons for this Measure & which I think must have Weight with you are—that the Enemy are evidently changing the Seat of War to this Side of the North River—that this Country therefore will expect the Continental Army to give what Support they can & failing in this will cease to depend upon or support a Force from which no Protection is given to them. It is therefore of the utmost Importance that at least an Appearance of Force should be made to keep this Province in the Connection with the others—if that should not continue it is much to be feared that its Influence on Pennsylvania would be very considerable & more & more endanger our publick Interests—Unless therefore some new Event should occur, or some more cogent Reason present itself I would have you move over by the easiest & best Passage. I am sensible your Numbers will not be large & that perhaps it may not be agreeable to the Troops—as to the first, Report will exaggerate them & present an Appearance of an Army which will at least have an Effect to encourage the desponding here, & as to the other—you will doubtless represent to them that in Duty & Gratitude their Service is due wherever the Enemy make the greatest Impression, or seem to intend so to do.
The Stores at North Castle[,] Croton Bridge & Kings Ferry are to be removed to Pecks Kiln so as to be under Genl Heaths Eye—this we hope there will be Time & Means to do.
Col. Puttnam who has been surveying the Country thinks the Bridge

at Croton River a very important Place & that Troops would be necessary there—you will please to regard it accordingly by leaving or ordering one Regiment there. I am Sir with great regard Yr Most Obedt Servt

G.W.

